I am of opinion that the case of Ulster County SavingsInstitution v. Young (161 N.Y. 23) calls for the reversal of this judgment.
I did not vote with the court in that case, as the bond contained words of limitation and restriction which I thought should protect the surety.
Here we have no such restriction, but the bond reads "during his continuance in office," as it did in the Young case.
These words are mere surplusage so far as the appointment for one year is concerned, and can be given no force or effect unless they charge the surety according to their obvious meaning. These words were necessarily so construed in the Young case.
GRAY, VANN, CULLEN and WERNER, JJ., concur with MARTIN, J., for affirmance; PARKER, Ch. J., not sitting.
Judgment affirmed. *Page 437